                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 LAWRENCE E. RUF,

                 Plaintiff,                              CIVIL ACTION NO.: 4:18-cv-194

        v.

 WELLS FARGO BANK, N.A., and HSBC
 USA., N.A,

                 Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 4, 2019 Report and Recommendation, (doc. 18), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation as the opinion of

the Court and DISMISSES Plaintiff’s complaint without prejudice for failing to comply with the

Court’s Order.

       SO ORDERED, this 29th day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
